Citation Nr: 0301632	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-20 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
and neck injury.  



REPRESENTATION

Appellant represented by:	R. Colin Campbell, Esq.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1956 to 
November 1959.  

By rating action in January 1987, the RO, in part, denied 
service connection for a right shoulder disability.  The 
veteran was notified of this decision and did not appeal.  
By rating action in May 1997, the RO, in part, found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a right shoulder 
disability.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the RO 
which, in part, found that new and material evidence had 
not been submitted to reopen the claim of service 
connection for a right shoulder disability. 

In an August 2002 letter to the veteran, the RO referred 
to claims for service connection for erectile dysfunction 
and neck disorder.  Those issue have not been developed 
and are not certified for Board review.  They will not be 
addressed in this decision.

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for a right shoulder 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In rating actions of January 1987 and May 1997, the RO 
denied entitlement to service connection for a right 
shoulder disorder.  No appeal was initiated from either 
action.

3.  The evidence received since the May 1997 RO decision 
includes evidence that is not cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

The May 1997 RO decision is final; however, new and 
material evidence has been submitted to reopen the claim 
of entitlement to service connection for a right shoulder 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  

Throughout the history of this claim, the veteran has been 
informed by the RO of the evidence necessary to 
substantiate his claim.  This information was provided in 
development letters from the RO to the veteran dated in 
October 1986, December 1990, November 1996, June 1998, and 
July 1999.  Likewise, the August 1999 Statement of the 
Case provided notice to the veteran of what the evidence 
of record revealed with regard to his request to reopen 
his claim for a right shoulder disorder.  Additionally, 
these documents provided notice why this evidence was 
insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop his claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

It should be noted that with respect to claims requiring 
new and material evidence, the VCAA states that, 
"[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

It should also be noted that the regulation pertaining to 
the definition of new and material has been amended.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3,156(a)).  However, this amendment is 
effective only for claims filed on or after August 29, 
2001.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below.

Factual Background

A rating action in January 1987 denied the veteran service 
connection for a right shoulder disorder.  At the time of 
that decision, the RO considered the veteran's service 
medical records which reflected a right shoulder and elbow 
contusion sustained during a football game in February 
1958; this was acute and transitory and resolved without 
residual disability noted in service.  All considered were 
VA medical records, including a March 1960 VA medical 
examination that was negative for right shoulder 
pathology.  The veteran was notified of the decision, and 
did not file an appeal.  The decision became final.  

In May 1997, the RO found that new and material evidence 
had not been presented to reopen the claim of entitlement 
to service connection for a right shoulder disorder.  The 
evidence of record at the time of that decision included 
the previously described service medical records and VA 
medical records.  Additional evidence consisted of VA 
medical records dated from 1982 to 1996.  These records 
reflect treatment for several disabilities.  There is no 
indication in the records that the veteran suffered from 
chronic right shoulder pathology as a result of an event 
in service.  The veteran's claim for service connection 
for a right shoulder disorder was again denied.  No appeal 
was filed.  

In April 1998, the veteran requested that his claim for 
service connection for a right shoulder disorder be 
reopened.  In support of his claim, the veteran submitted 
private medical records, including a September 1998 
statement from Cameron Huckell, M.D. which was to the 
effect that in Dr. Huckell's medical opinion, "there was a 
reasonable degree of medical probability that the accident 
that occurred while he was in the military in 1958 was a 
severe axial loading injury, and this lead to the 
development of his present condition."  A second 
statement, undated, but composed after November 18, 1998, 
by Laszlo Mechtler, M.D. was to the effect that the 
veteran's symptoms may have been related to the accident 
in 1958 because prior to that he was asymptomatic and 
since that time, he had suffered from chronic pain.

Analysis

Given that the RO's May 1997 decision is final, it is not 
subject to revision in the absence of a showing of clear 
and unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or 
secured with respect to any claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

The Board finds that the private medical statements of 
Doctors Huckell and Mechtler, submitted after the May 1997 
RO decision are so significant that they must be 
considered in order to fairly decide the merits of the 
claim.  These new records are material, in that they 
attempt to establish a nexus between the inservice 
football injury and the veteran's present right shoulder 
disability.  The Board finds that this evidence is new, 
noncumulative, and relevant to the issue at hand.  The 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right shoulder 
disorder is reopened, and to this extent, allowed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


